EXHIBIT April 1, 2008 Mr. Hugo Cancio CEO Fuego Entertainment 8010 NW 156 Terr. Miami Lakes, Florida 33016 (305) 823-999 Bernardo Maurovich Vice President Its Only Art Productions, INC. P.O. Box 1177 Studio City, CA 91614 Dear Mr. Cancio I would like to take this opportunity to express how grateful I am to have served as a member of the board of Fuego Entertainment for the last few months.As you’re aware of, my company has been able to solidify a few new deals and they really require my full attention and all of my commitment at this time. It is for this particular reason, that I feel that I would not be able to continue serving as a member of the board of Fuego Entertainment.Please accept this letter as an official board member resignation, effective April 1st, Again, I would like to personally thank you for the experience and for the opportunity you have given me. Yours Truly, /s/ Bernardo Maurovich Bernardo Maurovich Vice President Its Only Art Productions, INC. P.O. Box 1177 Studio City, CA 91614 bernardomaurovich@gmail.com
